 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDattributes this divergency to the request of the Employer's generalmanagerthe day before the election that the election be held on com-pany property in the cafeteria, and that the formerly scheduled hoursbe changed. It was agreed between all the parties that there wouldbe no voting during the lunch hour, and employees were released tovote during company time.We find no merit in this objection.Objection 18, by the Employer, alleges interference, restraint, andcoercionby the Intervenor in circulating notices of its meeting an-nouncing that attendance at the meetings entitled one to a ticket whichwas a chance on three prizes it Was giving away at a meeting at whichone had to be present to win. In view of the fact that no evidencewas submitted showing that the offer of prizes was contingent onhow employees voted in theelectionor theresultsof the election,we find no merit in the Employer's objection.We have overruled the Employer's objections to the election andas the Intervenor has received a majority of the valid votes cast in theelection, we shall certify the Intervenor as the representative of theemployees involved.[The Board certified Cannery, Citrus Workers, Drivers, Warehouse-men and Allied Employees Local 60, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, as the designated collective-bargaining representative of theemployees in the unit heretofore found appropriate.]MEMBERSRoDGERS and JENKINS took no part in the considerationof the above Second Supplemental Decision and Certification.May, Sternand CompanyandRetail Clerks International Asso-ciation,Local 1365,AFL-CIO,Petitioner.Case No. 6-RC-1956.October 22,1957DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election exe-cuted on June 3, 1957, an election by secret ballot was conducted onJune 11, 1957, under the direction and supervision of the RegionalDirector for the Sixth Region of the National Labor Relations Board,among the employees in the stipulated unit.Following the election,the Regional Director issued and served on the parties a tally ofballots, which shows that all 13 eligible voters cast valid ballots, ofwhich 7 were cast for, and 6 against, the Petitioner.There were novoid or challenged ballots.On June 18, 1957, the Employer filed timely objections to conductwhich it alleged affected the results of the election.After an investi-119 NLRB No. 12. MAY, STERN AND COMPANY85gation, the Regional Director issued a report on objections in whichhe recommended that the objections be overruled.Thereafter, theEmployer filed timely exceptions to the Regional Director's report.The Board 1 has considered the exceptions, and the entire recordin this case, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees at the Employer's storeinNew Kensington, Pennsylvania, excluding guards, professionalemployees, and supervisors as defined in the Act.5.The Employer alleges in its objections that the Petitioner,through various persons acting in its behalf, intimidated voters bythreats of physical violence to certain individual employees and mem-bers of their families, unless the employees voted for the Petitioner.Upon investigation, the Regional Director found that none of thethree employees who the Employer alleged had been threatened, infact had been threatened or coerced in any manner.He found that1 employee, who allegedly received 2 anonymous threatening tele-phone calls 2 days before the election, actually received only 1 innocu-ous call on June 9.2 As to the second employee, the Regional Directorfound that she had received no telephone calls but on an undeter-mined date before the election, employees Blythe and McAnninchhad urged her to join the Petitioner, informing her that she had nochoice as she would be better off to join willingly at first than to beforced to join later.The Regional Director also found that theytold her that if she failed to join, they would not assist her later ifshe "got into trouble."With respect to the third employee, the Re-gionalDirector reported that there was no evidence whatever oftelephoned threats.He found, however, as in the case of the secondemployee, that Blythe and McAnninch, 2 weeks before the election,had solicited her to join the Petitioner and likewise told her that ifshe did not join the Petitioner willingly, they would not "take careof her" if she later encountered difficulty on the job.The Regional Director found that Blythe and McAnninch wererank-and-file employees and not agents of the Petitioner, although'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Jenkins].2 The caller stated, "Don't forget to play 249 on Tuesday." S6DECISIONS OF NATIONAL LABOR RELATIONS BOARD.McAnninch, who had been referred to as an "acting steward," handledsome ofthe Petitioner's authorization cards and "kept in touch" withthe Petitioner's organizerduring theorganizationaldrive.He re-ported that Blythe and McAnninch denied making any threats, al-though both admitted that they told employees that if the Petitionerobtained an agreement containing a union-shop clause, all employeeswould be required to join the Petitioner.The Regional Director con-cluded that the evidence failed to establish that the statements by thetwo employees were made after the execution of the stipulation for cer-tification upon consent election and thus, under Board policy, apartfrom other considerations, could not be found to constitute inter-ference with the election.He also concluded that, even if the state-ments were made after the critical cutoff date for objections enunci-ated in theTVoolworth,case,' they were not coercive nor constitutedthreats of reprisal.The Regional Director further concluded that,in any event, as Blythe and McAnninch were rank-and-file employees,their statements could not be attributed to the Petitioner and recom-mended that the Employer's objections be overruled in their entirety.The Employer in its exceptions contends that the findings of theRegional Director are contrary to the factsas setforth in the affidavitssupporting its objections, reiteratingits assertionthat employees wereintimidated by threats of physical harm to theirpersons andto theirfamilies unless they voted for the Petitioner.Apart from this generalallegation, the Employerdoes notcontrovert the Regional Director'sfinding that the Employer's affidavits do not reveal any physicalthreats which can be attributed to any identifiable person or to anyagent ofthe Petitioner. In these circumstances, and as the Employerhas not proffered any evidence whatsoever to the Board in supportof its general allegation, we adopt, apart from any other considera-tions, the Regional Director's findings and overrule this objection."The Employer further contends in its exceptions that the state-ments by Blythe and McAnninch amounted to coercion and threatsof economic reprisal, attributable to the Petitioner as both were activeorganizersand agents of the Petitioner.Without determining thequestion of agency this allegationraises, wefind, in agreement withthe Regional Director, that the statements at the most were equivocal.In our opinion, the statements were typical of propaganda frequentlyutilized by union adherents in the course of organizational cam-paigns, and did not interfere with the employees' freedom of choice.'Moreover,even assumingarguendothat the statements made by thetwo employees as well as those allegedly made by unidentifiedpersonsconstituted threats, there is no evidence that they were uttered after6 F. W. WoolworthCo., 109 NLRB 1446.`The Rackle Company of Texas,117 NLRB 462.Cf.Tampa CrownDistributors, Inc.,118 NLRB 1420.6 See A.R. P.Products, Inc.,118 NLRB 1456, and cases cited therein. BRAZEWAY, INC.87the stipulation for certification upon consent election was executedby the parties, and they cannot, as found by the Regional Director,under well-established Board policy, be considered as interferencewith the election eAs we have found that the Employer's objections do not raisematerial or substantial issues affecting the conduct of the election,we hereby overrule them.Because the Petitioner has obtained amajority of the valid votes cast, we shall certify it as the exclusiverepresentative of the employees in the stipulated unit.{The Board certified Retail Clerks International Association, Local1365, AFL-CIO, as the designated collective-bargaining representa-tive of the employees in the appropriate unit described in paragraph4 above.]e Shoreline Enterprises of America,et at.,114 NLRB 716 ; and F.W. Woolworth Co.,supra.;Inc., PetitionerandInternational Union,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, and its Local1193.Case No. 7-RM-182.'October 23,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles H. Steere, hearingofficer.lThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to .the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds :1.The. Employer is engaged in commerce within the meaning of theAct.2.The International claims to represent employees of the Employer.3.The International was . certified by the Board as the collective-bargaining representative for the Employer's employees on November7, 1955.'Thereafter, the International, together with its Local 1193,which was formed after the election to represent the Employer'semployees for the International, entered into bargaining negotiationsl International Union, UnitedAutomobile, Aircraftand Agricultural Implement Workersof America, AFL-CIO, hereinafterreferred to as the International,the only labororganiza-ti0n named in the petition,and its Local 1193 did not appear at the hearing althoughserved withnotice of hearing.2Case No. 7-RC-2903 (not reported in volumes of Board Decisions and Orders).119 NLRB No. 10.